         Case 1:13-cv-13286-FDS Document 189 Filed 05/01/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,                Hearing Date: May 20, 2019
                                             Place: Courtroom 2
       Intervenor-Plaintiffs/Counterclaim-   Time: 11:00 a.m.
       Defendants,
                                             HONORABLE JUDGE F. DENNIS
         vs.                                 SAYLOR IV

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




 WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S RESPONSE IN
OPPOSITION TO TOWN AND AGHCA MOTION FOR LEAVE TO FILE
                     REPLY BRIEF
        Case 1:13-cv-13286-FDS Document 189 Filed 05/01/19 Page 2 of 5



       Prevailing parties on appeal, Defendants1 Counterclaimants Wampanoag Tribe of

Gay Head (Aquinnah) and the Aquinnah Wampanoag Gaming Corporation (“AWGC”)

(collectively “Defendants” or “Tribe”), hereby submit this response in opposition to the

Motion for Leave to File Reply Memorandum in Support of the Town’s Motion for Entry of

Final Judgment (Doc. 186), filed by Intervenor-Plaintiff/Counterclaim-Defendant the Town

of Aquinnah (“Town”), together with Intervenor-Plaintiff/Counterclaim-Defendant, the

Aquinnah/Gay Head Community Association, Inc. (“AGHCA”) 2.

       The Tribe opposes the motion because it is simply an attempt to get in the last word

in a pleading (Doc. 186-1) that is full of inaccurate and misleading statements to persuade

this Court to err in the entry of the Town’s proposed form of final judgment. Such tactics do

not amount to good cause for the requested relief.

       Moreover, the Tribe informed the Town’s counsel that it cannot assent to the motion

without being first able to review the text of the motion, and that any assent would be on the

condition that the Tribe be able to file a sur-reply in opposition to the Town’s Motion for

Entry of Final Judgment. See Declaration of Scott Crowell, filed simultaneously herewith, at

Exhibit D; Exhibit D being a true and correct copy of the email exchange between Scott

Crowell and the Town’s counsel. Although legal counsel for the Town committed to inform

this Court of the Tribe’s position, Id., it is nowhere mentioned in the Town’s pleadings.

       Related to this motion, Plaintiff Commonwealth of Massachusetts and Third-Party

Defendants Governor Charlie Baker, Attorney General Maura Healey, and Massachusetts

1
  The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party
defendant, was an entity created under the laws of the Commonwealth and no longer exists.
2
 The full caption in this matter should reflect that the name of Third Party Defendant
Chairman of the Massachusetts Gaming Commission has changed to Cathy Judd Stein.



                                              1
         Case 1:13-cv-13286-FDS Document 189 Filed 05/01/19 Page 3 of 5



Gaming    Commission     Chairman     Cathy   Judd    Stein   (collectively    referred   to   as

“Commonwealth” or “State”) also seek leave to file their own limited reply pleading (Doc.

187). Filed simultaneously herewith is the Tribe’s opposition to the Commonwealth’s

motion. The requested reply brief is the very first time in this litigation that the

Commonwealth has weighed in on the Town’s Motion for Entry of Final Judgment.

       The Tribe files its motion simultaneously herewith, in the event that this Court grants

leave for the Town, the AGHCA and/or the Commonwealth to file their proposed reply

briefs, to grant the Tribe leave to file a ten-page sur-reply. Such sur-reply is necessary to

correct the inaccuracies and misstatements in the Town’s and the AGHCA’s proposed reply

brief, and to clarify the Tribe’s position regarding the limited issues raised in the

Commonwealth’s proposed reply.

       For the reasons set forth herein, and the reasons set forth in the pleadings filed

simultaneously herein, this Court should either deny all three motions for leave to file reply

and sur-reply briefs, or grant all three motions for leave to file reply and sur-reply briefs.

Moreover, the Tribe requests that the Town’s motion be scheduled for oral argument

because of the importance to all parties of the wording and manner in which this Court

spreads the Mandate issued by the First Circuit. Massachusetts v. Wampanoag Tribe of Gay

Head (Aquinnah), 853 F.3d 618 (1st Cir. 2017).


Dated: May 1, 2019                                   Respectfully Submitted,


                                                     s/ Scott Crowell
                                                     SCOTT CROWELL (pro hac vice)
                                                     CROWELL LAW OFFICE TRIBAL
                                                     ADVOCACY GROUP LLP
                                                     Sedona, Arizona, 86336
                                                     Telephone: (425) 802-5369
                                                     Fax: (509) 235-5017


                                              2
Case 1:13-cv-13286-FDS Document 189 Filed 05/01/19 Page 4 of 5



                                    scottcrowell@clotag.net

                                    BRUCE SINGAL (BBO #464420)
                                    ELIZABETH MCEVOY (BB) # 683191)
                                    DONOGHUE, BARRETT & SINGAL
                                    One Beacon Street, Suite 1320
                                    Boston, MA 02108-3106
                                    Telephone: (617) 720-5090
                                    Fax: (617) 720-5092

                                   LAEL R. ECHO-HAWK (pro hac vice)
                                   MThirtySix, PLLC
                                   The Yard
                                   700 Pennsylvania Avenue, Second Floor
                                   Washington, D.C. 20003
                                   Telephone: (206) 271-0106
                                    lael@mthirtysixpllc.com

                                    Attorneys for Defendants/Counterclaim-
                                    Plaintiffs




                              3
         Case 1:13-cv-13286-FDS Document 189 Filed 05/01/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies of the
WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S RESPONSE IN
OPPOSITION TO TOWN OF AQUINNAH’S AND AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION’S MOTION FOR LEAVE TO FILE REPLY BRIEF
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF). All non-registered CM/ECF participants will receive a copy of this filing via
USPS.

Dated: May 1, 2019

                                                     s/ Scott Crowell
                                                     SCOTT CROWELL




                                                 4
